COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  CC Restaurant, LP and Café Central,            §             No. 08-19-00285-CV

                            Appellant,           §               Appeal from the

  v.                                             §          County Court at Law No. 3

  Sabrina Olague                                 §           of El Paso County, Texas

                             Appellee.           §             (TC# 2019DCV0613)

                                                 §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 17, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 17, 2020.


       IT IS SO ORDERED this 18th day of February, 2020.


                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.